Title: Abigail Adams 2d to Elizabeth Cranch, 4 January 1783
From: Adams, Abigail (daughter of JA and AA)
To: Cranch, Elizabeth,Norton, Elizabeth Cranch



Milton saturday Morning ca. 4 Jan. 1783

Your wishes for my happiness, my Dear Eliza, demand my thanks. Wishing, this power of the mind, if it originates from the heart, are as emblems of it, they shew us either the benevolence or depravity of it, and as such claim our return. Your solicitation to know the cause why I am not rearly happy demands that confidence I have ever felt in my friend, tho I have sometimes been led to think it was not mutual. It is not, indeed it is not in so great a degree as I wish, you are reserved to your Amelia. Reserve begets reserve, this leads each to the complaint. Can the tender, the gentle Eliza whose soul is formed for domestick felicity, think, that the cause I gave her for not feeling happy “was the result of an imagination too prone to throw too great a shade upon the picture”;—can she wonder at the cause. A heart of Adamant when seperated from a parrent and Brother who claims its tenderest affections, could not know happiness. My friends, my acquaintances tell me I aught to be happy. I indeavour to appear so, it would be wrong to wear a sorrowfull countenance, it would give them pain and embitter the Life of a Mamma who feels too much to be happy at all times. I do not talk upon the subject, but there is not a day passes over my Life but this subject occupys my thoughts, and disbelieve it if you please, I can seldom reflect upon it without tears. Perhaps I am now happier than I deserve, I feel that I have many enjoy many blessings and many pleasures that others are deprived of, and I hope I am not ungratefull. I believe that were a few of my, perhaps imginary, wishes granted, I should enjoy too much pleasure. We need not fear too great a share of happiness, in this varied scene of Life. Those to whom fortune and fate are most favourable have some wishes ungratified. It is best—It is right.

Why did you not answer my letter. Those fair black lines again, not replyed to—are you not ashaimed of yourself so to puzzel—me. Shall I tell you what Mrs. Warren said to your letter. Yes, for I will not raise your curiosity, and not gratify it. I read it to her as an amusement, and apologized for it. She approved me and observed that I should not have done my friend justice had I not communcated it. She is very unwell yet, has not been out to day. I hope your Pappa will call to day on his way home, shall trouble him with a large packquet to my friends, you will be so good as to deliver them. Miss Betsy Palmer I hear is with you, make my todays Love to her. I wrote my last nights to her myself. Lucy I hear is gone to Boston, she stopped in the yard. I did not see her, or hear of it till evening.
So Mr. Robbin’s is going to sail for France next fryday. His Pappa was here yesterday, he goes with Mr. Micheal and family. I wish him well I am sure, who could do otherwise. He is worthy and merits the good wishes of every one that knows him.
Mrs. Warren has had letters from her son Winslow, has not my Mamma received letters from pappa. Mr. Warren writes he was in France, in Paris I mean.
What were George’s answers to the questions you put to him he will not tell me himself, he is conscious they were not intirely just—I suppose.
Tis a week to day since I left home, all the variety I have had is from one room to another, but it, is upon Milton hill, and every one is pleased here.

Tis almost one o clock, I must bid you adieu. My respects and Love wherever they may be acceptable. Answer my last letter. And accept the affection of
Amelia.

